     Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 1 of 52
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                                                                        March 25, 2021
                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                  Nathan Ochsner, Clerk
                           HOUSTON DIVISION



UNITED STATES OF AMERICA              §
                                      §
v.                                    §       CIVIL ACTION NO. H-19 4360
                                      §       (CRIMINAL NUMBER H-18-176)
BABAJIDE TOLULOPE BABATUNDE           §




                      MEMORANDUM OPINION AND ORDER



      The defendant, Babajide Tolulope Babatunde ("Babatunde" or
"Defendant") (BOP #39323-479), has filed a Motion Under 28 U.S.C.
§ 2255 to Vacate, Set Aside, or Correct Sentence By a Person in
Federal Custody      ("§   2255 Motion")      (Docket Entry No.         73)       to

challenge his conviction for false use of a passport.1              Babatunde
has also filed a Memorandum in Support of Motion to Vacate, Set
Aside,    or   Correct     Sentence   Pursuant   to   28   U.S.C.      §      2255
("Memorandum in Support") (Docket Entry No. 74).            The government
has filed United States' Answer to Babajide Tolulope Babatunde's
Motion Under 28 u.s.c.        §   2255,   Motion to Dismiss,     Motion for
Summary Judgment, and Brief in Support ("United States' Motion")·
(Docket Entry No. 108), arguing that Babatunde is not entitled to
relief.   Babatunde has filed a Response to United States' Answer to


      Although a Civil Action Number has been assigned to the
      1

§  2255 Motion, all docket entries referenced are to Criminal
No. H-18-176. For purposes of identification all page citations·
refer to the page number imprinted by the court's electronic case
filing (ECF) system.
     Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 2 of 52



Babajide Tolulope Babatunde's Motion Under 28 U.S.C. § 2255, Cross­

Motion for Summary Judgment ("Babatunde's Response") (Docket Entry

No. 111).

     Babatunde has filed several other motions in an effort to
procure his release, including a Motion to Dismiss Indictments in

the Interest of Justice ("Motion to Dismiss Indictments") (Docket

Entry No. 109); Motion for Reconsideration of Release from Custody
and Incorporated Statements of Law and Facts Pending the Final

Determination on the Merits of His Section '2255' Petition ("Motion
for Reconsideration") (Docket Entry No.           112) ;   Application for

Modification    of   Detention    Order       Release      on   Recognizance

("Application for Modification/Release") (Docket Entry No. 113),

and a Request for Expedited Consideration (Docket Entry No. 114).

The government has filed United States' Response in Opposition to
Babatunde's Recent Motions and Authorities in Support (Docket Entry
No. 115).   Babatunde has filed a Response to Government's Response
in Opposition to Request for Expedited Consideration (Docket Entry

No. 117).   Babatunde has also filed a Motion to Compel Return of
Property Pursuant to Fed. R. Crim. P. 41(g) ("Motion to Compel")
(Docket Entry No.      120),   a Motion     for   Judgment      in   Favor   of

Babajide Tolulope Babatunde ("Motion for Judgment") (Docket Entry
No. 121), and a Motion for Discharge and Immediate Release from

Custody to Correct Manifest Injustice (Docket Entry No. 122).                The
government has filed Government's Response to Defendant's Motion
for Return of Property (Docket Entry No. 125).

                                    -2-
     Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 3 of 52



     The       court    has    carefully    reviewed     all    of   the    parties'

arguments.       Based on this review, the court's recollection of the
relevant proceedings,           and the application of governing legal

authorities, all of Babatunde's motions will be denied for the

reasons explained below.


                                  I.   Background

     A     grand      jury returned    an       Indictment     against Babatunde,
charging him with five counts of false use of a passport in
violation of 18 U.S.C. §§ 1543 and 2.2 Specifically, Babatunde was

charged        with    using   passports    that    he   knew    were      forged   or

counterfeit to open accounts at several banks in the Houston area

on five separate occasions. 3               On October 30,        2018,    Babatunde
entered a guilty plea to count one of the Indictment pursuant to a

written Plea Agreement.4          In doing so, Babatunde, who is a citizen
of Nigeria, admitted that he used a counterfeit passport from the

Republic of Ireland, which featured his photograph and a fictitious
name, to open a bank account at Capital One Bank in Houston, Texas,
on November 3, 2015. 5
     Before accepting Babatunde's plea the court confirmed that he
had conferred with his defense counsel on numerous occasions and


     2
         Indictment, Docket Entry No. 1, pp. 1-3.
     3
         Id.
     4   Plea Agreement, Docket Entry No. 31, pp. 1-12.
     5
         Id. at 7.
                                           3-
     Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 4 of 52



that he was "fully satisfied" with his attorney's performance. 6

The court reviewed the charges against him and the maximum sentence

that Babatunde faced. 7     The court confirmed that Babatunde under­

stood the consequences of his guilty plea, including the likelihood

that he would be deported after serving his sentence,               and the
rights he was waiving. 8     The court also confirmed that Babatunde

understood the terms of the Plea Agreement, that no promises had

been made as to his potential sentence, and that Babatunde had not
been threatened or coerced to plead guilty. 9          Babatunde admitted

that he willfully used a counterfeit passport with the intent to
make people believe that it was legitimate.10 After concluding that
Babatunde's guilty plea was knowingly and voluntarily entered, the

court accepted his plea and found him guilty as charged in count

one of the Indictment. 11
     The Probation Office prepared a Presentence Investigation
Report ("PSR") for use in determining Babatunde's punishment under
the United States Sentencing Guidelines Manual.12 According to the


     6
      Transcript of Rearraignment Before the Honorable Sim Lake on
October 30, 2018 ( \\Rearraignment Transcript") , Docket Entry No. 71,
pp. 8-9, 17-18.
     7
         Id. at 11-12, 20-21.
     8
         Id. at 17-19.
     9
         Id. at 19.
     lOid. at 20-22.
     11   rd. at 22.
     12PSR, Docket Entry No. 40, pp. 1-18.

                                    -4-
       Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 5 of 52



PSR,    law     enforcement   agents   determined    that    Babatunde    used
counterfeit passports to open at least 14 bank accounts in Houston
for the purpose of receiving proceeds of fraud, including "romance
fraud, check fraud, [and] internet sales fraud," resulting in a
total loss to victims of an amount that exceeded $1 million in
fraudulent deposits to those bank accounts. 13 With adjustments for
specific offense characteristics related to amount of loss involved
in the fraudulent scheme, the Probation Office determined that
Babatunde's offense level score was 22, but recommended a three­
level downward adjustment for his acceptance of responsibility,
which reduced Babatunde's total offense level score to 19.14              With
zero criminal history points, Babatunde faced a potential range of
30 to 37 months' imprisonment under the Sentencing Guidelines . 15
Although the government argued for a longer sentence, the court
sentenced Babatunde at the lowest end of the recommended range to
30 months' imprisonment, followed by a 3-year term of supervised
release. 16      Babatunde filed an appeal, which was dismissed at his
request. 17


      Id. at 4-6; Third Addendum to the PSR, Docket Entry No. 51
       13

(adjusting the loss amount to $1,098,275.24).
       14   PSR, Docket Entry No. 40, pp. 7 8.
       15
            Id. at 9, 14.
      Sentencing Before the Honorable Sim Lake on July 25, 2019
       16

("Sentencing Transcript"), Docket Entry No. 67, p. 8.
      Order, Docket Entry No. 93, pp. 1-2 (dismissing United States
       17
v. Babatunde, No. 19-20551 (5th Cir. Jan. 7, 2020)).
                                       -5-
      Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 6 of 52




      Babatunde now seeks relief under 28 U.S.C. § 2255, arguing

that he was denied effective assistance from his trial counsel.18

Babatunde contends that his counsel "independently waived [his]
right to a jury trial 0 and coerced Babatunde to plead guilty by

promising a sentence of Oto 12 months. 19         Babatunde also contends

that his guilty plea is invalid because counsel failed to provide
him with a copy of the Plea Agreement and inform him of the impact

of the Sentencing Guidelines or the consequences of his plea with
respect to deportation.20 Babatunde also contends that his counsel

was deficient in defending him before his guilty plea was entered
because he failed to:

      (a)     File an "omnibus'1 pretrial motion.

      (b)     File a motion requesting grand jury testimony.

      (c)     File a motion to suppress evidence.

      (d)     File a motion to quash the Indictment or a motion
              to dismiss some or all of the counts.

      (e)     File a motion for a speedy trial.

      (f)     File a motion for severance.

      (g)     Furnish him with discovery of favorable evidence.



      § 2255 Motion, Docket Entry No. 73, pp. 4 9; Memorandum in
      18

Support, Docket Entry No. 74, pp. 1-23.
      § 2255 Motion, Docket Entry No. 73, p. 8; Memorandum in
      19

Support, Docket Entry No. 74, pp. 10, 11-12, 14-15, 16.
      20
           Memorandum in Support, Docket Entry No. 74, pp. 13 14, 15,
16.
                                     -6-
     Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 7 of 52




     (h)     Investigate and locate witnesses.
     (i)     Prepare for trial.21

Babatunde contends that counsel was deficient after the plea was

entered because he failed to prepare for or defend him during
sentencing by (a) requesting a "Fatica hearing"; (b) investigating
or presenting mitigating evidence; (c) objecting to enhancements in
the PSR;     (d) arguing for a reduction based on provisions in the

Sentencing Guidelines; and (e) obtain a judicial recommendation

against deportation from the court. 22       Finally, Babatunde contends
that his trial counsel was deficient for abandoning him after he

filed a notice of appeal. 23        The government argues that Babatunde
is not entitled to relief and that the§ 2255 Motion must be denied

because his claims lack merit.24


                          II.    Standard of Review

     A prisoner serving a sentence imposed by a federal court
"claiming the right to be released upon the ground that the

sentence was imposed in violation of the Constitution or laws of

the United States               . may move the court which imposed the

sentence to vacate, set aside or correct the sentence."           28 U.S.C.


     § 2255 Motion, Docket Entry No. 73, pp. 4 9; Memorandum in
     21

Support, Docket Entry No. 74, pp. 3-11.
     22
          Memorandum in Support, Docket Entry No. 74, pp. 17-21.
     23
          Id. at 22-23.
     24
          United States' Motion, Docket Entry No. 108, pp. 21-42.
                                      -7-
       Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 8 of 52




§ 2255(a).      If the court concludes that the prisoner's motion is

meritorious, it must "vacate and set the judgment aside and shall

discharge the prisoner or resentence him or grant a new trial or

correct the sentence as may appear appropriate."                   28   u.s.c.
§ 2255(b).
       A prisoner seeking relief under 28 U.S.C. § 2255 "must clear
a significantly higher hurdle" than the standard that would exist

on direct appeal.       United States v. Frady. 102 s. Ct. 1584, 1593
(1982).    After a defendant has been convicted and has exhausted or
waived any right to appeal, a court is normally "entitled to
presume     that    [he]   stands     fairly    and    finally    convicted."

United States v. Willis, 273 F.3d 592, 595 (5th Cir. 2001)

(citations omitted).       For this reason, review of convictions under

§ 2255 is limited to "questions of constitutional or jurisdictional
magnitude," United States v. Scruggs, 691 F.3d 661, 666 (5th Cir.
2012), or claims that could not have been raised on direct appeal,

such as those for ineffective assistance of counsel.              See,�,
Massaro v. United States, 123 s. Ct. 1690, 1694-96 (2003).

       Mindful of the Defendant's pro se status, the court has

liberally construed his § 2255 Motion and related filings.                    See
Estelle v. Gamble, 97 S. Ct. 285, 292 (1976) ("[A] pro se document
is to be liberally construed."); Haines v. Kerner, 92 s. Ct. 594,
596 (1972) (per curiam) (stating that pro se pleadings are held "to
less    stringent    standards      than    formal    pleadings   drafted      by


                                      -8-
     Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 9 of 52




lawyers").     Nevertheless,    a pro se prisoner's "mere conclusory
allegations on a critical issue are insufficient to raise a

constitutional issue."      United States v. Woods, 870 F.2d 285, 288
n.3 (5th Cir. 1989) (citing Ross v. Estelle, 694 F.2d 1008, 1012

(5th Cir. 1983)).


                            III.   Discussion

A.   Babatunde's Guilty Plea

     Several of Babatunde's claims take issue with his guilty plea.
It is well established that a guilty plea will be upheld on
collateral   review    if   the plea      was   "entered   into   knowingly,

voluntarily, and intelligently." Montoya v. Johnson, 226 F. 3d 399,
405 (5th Cir. 2000) (citing James v. Cain, 56 F.3d 662, 666 (5th
Cir. 1995)).    A guilty plea is knowing and voluntary if done with

sufficient awareness of the relevant circumstances and likely

consequences surrounding the plea.          See Bradshaw v. Stumpf, 125

S. Ct. 2398, 2405 (2005) ("A guilty plea operates as a waiver of
important rights, and is valid only if done voluntarily, knowingly,
and intelligently,     'with sufficient awareness of the relevant
circumstances    and   likely   consequences.'")       (quoting    Brady    v.

United States, 90 s. Ct. 1463, 1469 (1970)).           "[A] voluntary and
intelligent plea of guilty made by an accused person, who has been
advised by competent counsel, may not be collaterally attacked."
Bousley v. United States, 118 S. Ct. 1604, 1610 (1998) (quoting
Mabry v. Johnson, 104 s. Ct. 2543, 2546 47 (1984)).

                                    -9-
      Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 10 of 52




      A    knowing     and     voluntary    guilty     plea     waives      all
non-jurisdictional defects that occurred before the plea.                   See

Tollett v. Henderson, 93 S. Ct. 1602, 1608 (1973) ( "When a criminal

defendant has solemnly admitted in open court that he is in fact
guilty of the offense with which he is charged,                  he may not
thereafter raise independent claims relating to the deprivation of

constitutional rights that occurred prior to the entry of the

guilty plea.").       This waiver includes "all claims of ineffective

assistance of counsel,                  except insofar as the alleged

ineffectiveness relates to the voluntariness of the giving of the

guilty plea."      Smith v. Estelle, 711 F.2d 677, 682 {5th Cir. 1983)
(citations omitted}.         The only ineffective-assistance claim that

fits within this waiver is one taking exception to counsel's advice
concerning the plea.         See Tollett, 93 s. Ct. at 1608.
      Although Babatunde claims that his guilty plea was tainted by
his   counsel's      deficient   performance    and   not     voluntarily     or
knowingly made, the record refutes his allegations.            The transcript
of the rearraignment proceeding features the following exchange,

which confirms that Babatunde consulted with his counsel numerous

times and that he understood the charges against him as well as the
potential consequences that he faced at sentencing before he
entered his guilty plea:
      THE COURT:         How many times have you talked to your
                         lawyer about this case?
       [BABATUNDE]       We talk almost every week perhaps.

                                     -10-
    Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 11 of 52



    THE COURT:           At least five times?

     [BABATUNDE] :       Yes, sir.

    THE COURT:           Has your lawyer discussed with you the
                         charges against you and what the
                         government would have to prove to
                         establish your guilt?

     [BABATUNDE]         Yes, Your Honor.



    THE COURT:           Has he discussed with you how the federal
                         advisory sentencing guidelines might
                         apply in your case?

     [BABATUNDE] :       Yes, Your Honor.

    THE COURT:           Has your attorney explained to you that
                         you may well be deported after you serve
                         your sentence?

     [BABATUNDE] :       Yes, Your Honor.

    THE COURT:           Has your attorney answered all of your
                         questions?

     [BABATUNDE] :       Yes, Your Honor.      One hundred percent.

    THE COURT:           Has he done everything that you have
                         asked him to do?

     [BABATUNDE]         Yes, Your Honor.

    THE COURT:           Are you fully satisfied with the advice
                         and counsel that your attorney has
                         provided you?

     [BABATUNDE]         Yes, Your Honor. 25

The court advised Babatunde that he did not have to plead guilty
and that he was giving up the right to a trial by doing so. 26


    25
         Rearraignment Transcript, Docket Entry No. 71, pp. 8-9.
    26
         Id. at 10-11.
                                     -11-
     Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 12 of 52



Babatunde acknowledged that he understood. 27             After informing

Babatunde of the maximum sentence that he could receive based on
the charges against him, the court explained to Babatunde that his

sentence had not yet been determined and that until the Probation

Office completed its investigation,        "no one knows what advisory
guideline range the probation officer will recommend or what

advisory guideline range the Court will find applicable or what
sentence the Court will impose. " 28       Babatunde confirmed that he

understood. 29
     The record reflects that Babatunde was provided with a copy of

the written Plea Agreement and that he discussed it with his

counsel:

     THE COURT:            . Mr. Babatunde, the government has
                       also provided me with a copy of a written
                       plea agreement.     Have you read the
                       agreement?

      [BABATUNDE]      Yes, sir.

     THE COURT:        When did you read it?

      [BABATUNDE]      I read it multiple times last week and
                       yesterday.

     THE COURT:        Have you talked to your lawyer about it?

      [BABATUNDE]      Yes, Your Honor.

     THE COURT:        Did he answer any questions you had about
                       it?


     27Id. at 11.
     2sid. at 11-12.
     29Id. at 12.
                                   -12-
    Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 13 of 52



     [BABATUNDE] :            He answered every question about it.

     THE COURT:               Do you have a copy there in front of you?

     [BABATUNDE]              Yes, Your Honor. 30

After confirming that Babatunde had a copy of the Plea Agreement

and that he had discussed it with counsel to his satisfaction, the
court described the plea and its consequences, including the effect
Babatunde's guilty plea would have on his immigration status:

     THE COURT:                         Paragraph 5 says: Defendant
                              recognizes that pleading guilty may have
                              consequences with respect to his immigra­
                              tion status if he is not a United States
                              citizen.   Defendant understands that if
                              he is not a citizen of the United States,
                              by pleading guilty, he may be removed
                              from the United States, denied citizen­
                              ship and denied admission to the United
                              States in the future.

                                   Have you discussed that provision
                              with your attorney?

     [BABATUNDE]              Yes, Your Honor. 31

After confirming that Babatunde understood the Plea Agreement and

its consequences, the court posed a series of additional questions
about whether Babatunde's decision to plead guilty was voluntary,
thereby waiving his right to a jury trial:

     THE COURT:               Other than what is stated in this written
                              [plea] agreement, has the government made
                              any promises to you in connection with
                              your guilty plea?
     [BABATUNDE] :            No, Your Honor.


     30
          Id.   at   17-18.

     31 Id.     at   18 19.

                                         -13-
    Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 14 of 52




     THE COURT:           Has the government told you what sentence
                          you will receive if you plead guilty?
     [BABATUNDE] :        No, Your Honor.

     THE COURT:           Has your lawyer told you what sentence
                          you will receive if you plead guilty?

     [BABATUNDE] :        No, Your Honor.
     THE COURT:           Has anyone else told you what sentence
                          you will receive if you plead guilty?
     [BABATUNDE]          No, Your Honor. 32

After the court described the essential elements of the offense,

Babatunde admitted that the following factual basis for the guilty

plea found in paragraph 14 of the Plea Agreement was true. 33          That
paragraph states as follows:

          On or about November 3, 2015, the Defendant used a
     counterfeit passport from the Republic of Ireland, number
     #PB8039169, in the name Jobi Johnson, to open a bank
     account at Capital One Bank in Houston, Texas.        The
     passport contained a photograph of the Defendant but used
     a fictitious name. Special Agent Katherine Langston of
     the United States Department of State, Diplomatic
     Security Service, examined the passport and determined
     that it was counterfeit.    The case agent was able to
     obtain and review the passport documents and photographs
     associated with the bank account and obtain pictures of
     the suspect using the counterfeit passport. These were
     compared to photographs of the defendant found in his A
     file and demonstrate that it is the defendant that
     committed this offense. 34



     32
          Id. at 19-20.
     33
          Id. at 21.
     34
          Plea Agreement, Docket Entry No. 31, p. 7.
                                     -14-
     Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 15 of 52




Babatunde admitted that he did everything described in the factual

basis and that he willfully used a counterfeit Irish passport with

intent to make others believe that it was legitimate. 35                Babatunde

then entered his guilty plea and signed the Plea Agreement in open

court. 36     The court accepted the plea after finding that Babatunde
was "fully competent and capable of entering an informed plea, that
the defendant's plea of guilty [was] a knowing and voluntary plea

supported by an independent basis in fact establishing each of the

essential elements of the offense. ,,         37




      Representations made by the Defendant,              his lawyer,      and the

prosecutor,      as well as the findings made by the trial judge
accepting      the   plea,     constitute   a      formidable    barrier   to   any

subsequent collateral attack.         See Blackledge v. Allison, 97 S. Ct.

1621, 1629 (1977).           A defendant's "[s]olemn declarations in open

court carry a strong presumption of verity.                 11




United States v. Cothran,          302 F.3d 279,       283 84    (5th Cir. 2002)

("Reviewing courts give great weight to the defendant's statements

at the plea colloquy.").           As a result,      a defendant's representa­
tions during a plea colloquy impose a "heavy burden" of proof upon
the defendant to show that his plea was not voluntarily and
knowingly made.         See United States v. Diaz,        733 F.2d 371,     373-74


      35
           Rearraignment Transcript, Docket Entry No. 71, pp. 21-22.
      36
           Id. at 22.
      31Id.

                                       -15-
      Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 16 of 52




(5th Cir. 1984); see also DeVille v. Whitley, 21 F.3d 654, 659 (5th

Cir. 1994) ("Although their attestations to voluntariness are not

an absolute bar to raising this claim, [defendants] face a heavy
burden in proving that they are entitled to relief because such

testimony in open court carries a strong presumption of verity.").
      Babatunde's allegations that defense counsel "independently

waived [his]      right to      [a]   jury trial" without his consent and

coerced Babatunde to plead guilty by promising a sentence of no
more than 12 months are refuted by his sworn declarations during
the plea colloquy. 38       Babatunde's representations also refute his

contention that counsel failed to provide him with a copy of the

Plea Agreement or inform him of the consequences of his plea with

respect to the impact of              the   Sentencing       Guidelines and his

immigration status. 39       Babatunde has not offered any independent
evidence to overcome the strong presumption of verity that applies
to the sworn declarations that he made in open court during the
plea colloquy.        See Blackledge, 97 S. Ct. at 1629; United States v.

Cervantes, 132 F.3d 1106, 1110 (5th Cir. 1998)                   (overcoming the

presumption      of    verity    that   applies   to     a    defendant's   sworn
declarations requires a defendant to produce "independent indicia
of the likely merit of [his] allegations," such as "one or more


      38
         2255 Motion, Docket Entry No. 73, p. 8; Memorandum in
           §
Support, Docket Entry No. 74, pp. 10, 11-12, 14-15, 16.
      39
           Memorandum in Support, Docket Entry No. 74, pp. 13-14, 15,
16.
                                        -16-
    Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 17 of 52



affidavits from     reliable       third    parties").         Babatunde's      bare

allegations, which contradict his sworn representations during the
plea colloquy, are insufficient to establish that his guilty plea
was tainted by his counsel's deficient performance or to require an

evidentiary hearing.      See Cervantes, 132 F.3d at 1100; see also

United States v. McDaniels, 907 F.3d 366, 370-72 (5th Cir. 2018).
     To the extent that Babatunde contends that his plea was
rendered involuntary because of deficient advice from his defense
attorney, Babatunde fails to establish that he was denied effective

assistance of counsel in connection with his plea for reasons

discussed below.      As a result, Babatunde's knowing and voluntary

guilty plea is adequate to waive all nonjurisdictional defects that
may have occurred before his plea was entered.                 See United States
v. Medel-Guadalupe,     987 F.2d 424,           428   (5th Cir.     2021)   ( "It is
well-settled   that    when    a    defendant         enters   a    voluntary    and

unconditional guilty plea, the plea has the effect of waiving all
nonjurisdictional defects in the prior proceedings. 11)                     ( quoting

United States v.      Daughenbaugh,        549 F. 3d 1010,         1012   (5th Cir.

2008)). This includes Babatunde's claims that his defense counsel
was deficient for failing to file pretrial motions, investigate,
locate witnesses, and prepare for trial, which are also discussed
further below.40       See Tollett,        93    s. Ct. at 1608; see also
United States v. Israel, - F. App'x -, 2020 WL 7658421, at *9 (5th


      § 2255 Motion, Docket Entry No. 73, pp. 5-9; Memorandum in
     40

Support, Docket Entry No. 74, pp. 3-11.
                                      -17-
      Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 18 of 52



Cir. Dec. 23, 2020) (per curiam) (Observing that "[a] voluntary

guilty plea waives all nonjurisdictional defects in the proceedings
against the defendant.              This       [waiver also]          includes. claims of

ineffective     assistance          of       counsel         except     insofar    as     the

ineffectiveness is alleged to have rendered                             the   guilty plea
involuntary.") (citations omitted).


B.    Ineffective Assistance of Counsel

      A defendant's claim that he was denied effective assistance of

counsel   is   analyzed        under         the     legal    standard     set    forth    in
Strickland v. Washington, 104 S. Ct. 2052 (1984).                        To prevail under
the   Strickland        standard,        a    defendant        must    demonstrate      that

{1) counsel's performance was deficient and (2) he was prejudiced

as the result of counsel's deficient performance.                             Id. at 2064.
"Unless a defendant makes both showings, it cannot be said that the

conviction . . . resulted from a breakdown in the adversary process
that render[ed] the result unreliable.                  11
                                                              Id.

      To demonstrate deficient performance, "the defendant must show
that counsel's representation fell below an objective standard of
reasonableness.    11
                         Id.   This is a "highly deferential" inquiry in
which "counsel is strongly presumed to have rendered adequate

assistance" and that the challenged conduct was the product of
reasoned trial strategy.            Id. at 2066.             Under this standard courts
must "presume that counsel satisfied their obligation to render
competent advice at the time their clients considered pleading
guilty." Padilla v. Kentucky, 130 S. Ct. 1473, 1485 (2010) (citing
                                              -18-
      Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 19 of 52



Strickland, 104 S. Ct. at 2065).              To overcome this presumption a

defendant must identify the acts or omissions of counsel that are

alleged not to have been the result of reasonable professional
judgment.     Strickland, 104 S. Ct. at 2066.              "The court must then
determine     whether,   in    light    of     all   the     circumstances,       the

identified acts or omissions were outside the wide range of
professionally     competent    assistance"          while    recognizing        "that

counsel is strongly presumed to have rendered adequate assistance

and made all significant decisions in the exercise of reasonable
professional judgment."        Id.

      Even assuming that a defendant can demonstrate error by his
counsel, he must still demonstrate the requisite prejudice in order

to prevail.    Strickland, 104 s. Ct. at 2066            ("An   error by counsel,
even if professionally unreasonable, does not warrant setting aside
the judgment of a criminal proceeding if the error had no effect on
the judgment.").      To establish prejudice under Strickland "[t]he

defendant must show that there is a reasonable probability that,

but   for   counsel's    unprofessional        errors,       the   result   of    the
proceeding would have been different."               Id. at 2068.     Babatunde's
ineffective-assistance claims are examined separately below as they
pertain to his guilty plea, pretrial proceedings unrelated to the
guilty plea, sentencing, and right to appeal.

      1.    Babatunde Was Not Denied Effective Assistance of Counsel
            in Connection With His Guilty Plea.
      A criminal defendant is entitled to effective assistance of
counsel in connection with the decision to enter a guilty plea.

                                       -19-
      Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 20 of 52




Lee v. United States, 137 S. Ct. 1958, 1964 (2017).            In addition to

establishing deficient performance in the guilty plea context, the
prejudice-prong of the Strickland standard is not satisfied unless
a defendant shows that "there is a reasonable probability that, but

for counsel's errors, he would not have pleaded guilty and would

have insisted on going to trial."            Hill v. Lockhart, 106 S. Ct.
366, 370 (1985).     This assessment, in turn, will depend in part on
a prediction of what the outcome of the trial might have been. See

id.

      In undertaking this review it is necessary to examine "the
'totality of the evidence'"           as it relates to the defendant's
decision-making. Lee, 137 S. Ct. at 1966 (citations omitted). The
Supreme Court has observed that "[a] defendant without any viable

defense will be highly likely to lose at trial" and will "rarely be
able to show prejudice from accepting a guilty plea that offers him

a better resolution than would be likely after trial."             Id.     This

factor is relevant to the prejudice inquiry for purposes of
establishing an ineffective-assistance claim because "defendants
obviously weigh their prospects at trial" when making the decision
to enter a plea.      Id.   A plea of guilt should not be set aside or

upset "solely because of post hoc assertions from a defendant about
how he would have pleaded but for his attorney's deficiencies.
Judges    should    instead    look    to    contemporaneous    evidence      to
substantiate a defendant's expressed preferences."             Id. at 1967.


                                      -20-
      Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 21 of 52



      Babatunde contends that his defense counsel was deficient in

connection with his guilty plea because counsel "independently

waived [his] right to a jury trial" without his consent and coerced

him to plead guilty by promising a sentence of no more than 12
months in prison. 41        Babatunde contends further that his counsel
failed to provide him with a copy of the Plea Agreement and that
his counsel did not inform him of how the Sentencing Guidelines

would apply or the consequences of his plea with respect to his

immigration status. 42        For reasons discussed previously, the record

of the rearraignment refutes Babatunde's claim that his right to a

jury trial was waived by anyone other than Babatunde or that his
plea was coerced by the promise of a particular sentence. 43               The
record also shows that Babatunde had access to the Plea Agreement

and that he reviewed that document with counsel "multiple times"

before executing a copy in open court. 44                 Babatunde further
acknowledged       on   the    record   that   counsel   explained   how   the
Sentencing Guidelines would apply and that counsel also advised

Babatunde that he could be deported after he served his sentence
due to his immigration status. 45



      § 2255 Motion, Docket Entry No. 73, p. 8; Memorandum in
      41

Support, Docket Entry No. 74, pp. 10, 11-12, 14-15, 16.
      42
           Memorandum in Support, Docket Entry No. 74, pp. 13-14, 15,
16.
      43
           Rearraignment Transcript, Docket Entry No. 71, pp. 11, 19-20.
      44
           Id. at 17, 22.
      45
           Id. at 8, 18-19.
                                        -21-
      Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 22 of 52




      Babatunde's unsupported allegations of ineffective-assistance

are insufficient to overcome the presumption of verity accorded to

the   sworn    statements    that   he    made   during     his   guilty   plea
proceeding.     See Blackledge, 97 S. Ct. at 1629; Cervantes, 132 F.3d

at 1110.    His conclusory allegations are likewise insufficient to

establish deficient performance or to raise a constitutional issue

where his guilty plea is concerned.           See United States v. Demik,

489 F.3d 644, 646-47 (5th Cir. 2007) (stating that \\conclusional
allegations"     and   generalized       assertions   are    insufficient     to
establish ineffective assistance or to require an evidentiary

hearing on that issue); see also United States v. Holmes, 406 F.3d

337, 361 (5th Cir. 2005) ( \\ Mere conclusory allegations in support
of a claim of ineffective assistance of counsel are insufficient to

raise a constitutional issue.") (quoting Green v. Johnson, 160 F.3d
1029, 1042 (5th Cir. 1998)).        Therefore, Babatunde is not entitled
to relief on any of his claims of ineffective-assistance that

pertain to his guilty plea.

      2.      Babatunde Has Waived All Ineffective-Assistance Claims
              Occurring Before His Guilty Plea. Alternatively, These
              Claims are Without Merit.
      Babatunde has asserted numerous ineffective-assistance claims

concerning his counsel's performance preceding the guilty plea,
including counsel's failure to file an "omnibus" motion or other
pretrial motions for discovery of grand jury testimony, to suppress
evidence, to quash or dismiss the Indictment, for a speedy trial,

                                      22-
     Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 23 of 52




and for severance of the multiple counts against him. 46             Babatunde

also faults his counsel for failing to furnish him with discovery

or to investigate and locate witnesses in preparation for trial.47
To the extent that these allegations of ineffective-assistance
concern      non-jurisdictional     defects    that     are    unrelated     to
Babatunde's       decision   to   plead   guilty,     they    are   waived   by
Babatunde's voluntary and knowing guilty plea.                See Tollett, 93
S. Ct. at 1608; Israel, - F. App'x -, 2020 WL 7658421, at *9.

Alternatively, these claims are without merit for reasons discussed

below.

             a.    Failure to File an "Omnibus" Motion
     Babatunde contends that his counsel was deficient for failing
to file a pretrial "omnibus" motion after Babatunde repeatedly

asked him to file one.48      Babatunde does not explain what he means

by an omnibus motion and the cases he cites in support of this

claim do not clarify the specific type of motion that he supposedly
asked his counsel to file. 49         The record confirms that defense


      § 2255 Motion, Docket Entry No. 73, pp. 5-9; Memorandum in
     46

Support, Docket Entry No. 74, pp. 3-7.
      § 2255 Motion, Docket Entry No. 73, pp. 5, 7-8; Memorandum
     47

in Support, Docket Entry No. 74, pp. 8-10.
     48
          Memorandum in Support, Docket Entry No. 74, pp. 3-4.
      Id. (citing Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir.
     49

1982}; Carpenter v. Wichita Falls Indep. Sch. Dist., 44 F.3d 362,
388 n.5 (5th Cir. 1995}; and United States v. Matos, 905 F.2d 30
(2d Cir. 1990}).
                                     -23-
     Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 24 of 52




counsel filed several pretrial motions on Babatunde's behalf.50

Babatunde's claim that counsel ignored his request to file another

type of motion is refuted by Babatunde's sworn declaration at the
rearraignment      proceeding   that   his   defense   counsel    had   done
everything he had asked him to do.51              Based on this record
Babatunde's conclusory allegation that counsel failed to file

something called an omnibus motion is insufficient to establish
either deficient performance or actual prejudice.           See Demik, 489

F.3d at 646-47.     Accordingly, Babatunde is not entitled to relief
on this claim.

             b.    Failure to Request Grand Jury Testimony

     Babatunde contends that his counsel was deficient for failing

to file a motion for discovery or disclosure of grand jury

testimony. 52     Grand jury proceedings are held in secret and are
subject to disclosure only in very limited circumstances.           See Fed.
R. Crim. P. 6(e).      Absent a "particularized need," disclosure of
grand jury testimony is not available.        See Pittsburgh Plate Glass


      See Motion for Early Disclosure of Jencks Act and Rule 26.2
     50

Material, Docket Entry No. 12; Motion for Hearing to Determine
Intelligibility of Tapes and Accuracy of Transcripts, Docket Entry
No. 13; Motion for Rule 12(d) Designation, Docket Entry No. 14;
Defendant's Motion [in Limine] to Prevent the Prosecution Witnesses
from Introducing Impermissible Characterizations of Hearsay
Evidence and Its Source, Docket Entry No. 15; Request for
Production of Evidence Favorable to Defendant, Docket Entry No. 16.
     51
          Rearraignment Transcript, Docket Entry No. 71, pp. 8-9, 10.
     52
          Memorandum in Support, Docket Entry No. 74, p. 4.
                                    -24-
    Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 25 of 52



Co. v. United States, 79 S. Ct. 1237, 1240-42 (1959) (affirming the
trial court's refusal to order disclosure of a trial witness's
grand jury testimony because the defendant failed to meet its
burden of showing a "particularized need").
     The   record   shows   that    defense   counsel    filed    a   motion
requesting production of grand jury testimony that contradicts the
direct testimony of any witness at trial. 53       Babatunde provides no
facts showing that he was otherwise entitled to grand jury
testimony or that counsel had, but failed to file, a valid motion.
His conclusory allegation of ineffectiveness is insufficient to
establish deficient performance or actual prejudice.             See Demik,
489 F.3d at 646-47.      As a result, Babatunde is not entitled to
relief on this claim.

           c.    Failure to File a Motion to Suppress
     Babatunde contends that defense counsel was deficient for
failing to file a motion to suppress evidence. 54           An   attorney's
failure to file a motion to suppress or to adequately litigate a
Fourth Amendment claim may constitute deficient performance if the
evidence would have been suppressed as a result of the motion.              See
Ward v. Dretke, 420 F.3d 479, 488 (5th Cir. 2005).           The defendant
bears the burden of proving that the evidence would have been


      Request for Production of Evidence Favorable to Defendant,
     53

Docket Entry No. 16, p. 3.
      § 2255 Motion, Docket Entry No. 73, pp. 4, 7; Memorandum in
     54

Support, Docket Entry No. 74, pp. 4-5.
                                   -25-
    Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 26 of 52



suppressed as a result of an adequate motion or objection by his

counsel.     See Kimmelman v. Morrison, 106 S. Ct. 2574, 2583 (1986)
("Where defense counsel's failure to litigate a Fourth Amendment

claim competently is the principal allegation of ineffectiveness,
the defendant must also prove that his Fourth Amendment claim is

meritorious and that there is a reasonable probability that the
verdict would have been different absent the excludable evidence in
order to demonstrate actual prejudice.").

     Babatunde appears to argue that his Republic of Ireland

passport was tampered with or destroyed in an unspecified manner

and that counsel should have moved to suppress due to "spoliation
of the evidence."55    Babatunde points to a photocopy of a passport

from records of a state court proceeding against him for tampering

with a government document, 56 but he does not allege specific facts

establishing that this evidence was exculpatory or that it was
destroyed in bad faith by an agent of the United States.                See

United States v. Rodriguez-Sanchez, 741 F. App'x 214, 222 (5th Cir.
2018) ("Bad faith, in the context of spoliation, generally means

destruction for the purpose of hiding adverse evidence."); see also
United States v. Hargus, 128 F.3d 1358,          1364   (10th Cir. 1997)


     55
          Babatunde's Response, Docket Entry No. 111, p. 6.
      Id. at 6, 14 (Exhibit A, "Unofficial Copy" of Passport from
     56

State Court Records Retained by Office of Chris Daniel District
Clerk for Harris County, Texas). The PSR discloses that felony
counts of fraud and tampering with a record were dismissed by
Harris County after Babatunde was indicted in this case. See PSR,
Docket Entry No. 40, p. 9.
                                  -26-
     Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 27 of 52




(observing that a sanction for spoliation requires proof of bad

faith by the government and a showing that the lost evidence had
"apparent" exculpatory value).             Babatunde does not otherwise
establish that the evidence was inadmissible or that spoliation
forms a basis for suppression rather than a sanction, such as an

adverse instruction to the jury about the weight of the evidence.
See,�' United States v. Wise, 221 F.3d 140, 156 {5th Cir. 2000)

(explaining that a district court has discretion to submit an
instruction on spoliation for the jury to consider when weighing

the evidence) .
     Babatunde mentions no other viable legal theory, and he does
not meet his burden to demonstrate that defense counsel had a

meritorious motion to suppress. See Kimmelman, 106 S. Ct. at 2583;
United States v. Ratliff, 719 F. 3d 422, 423 { 5th Cir. 2013) {to
prevail on an ineffective-assistance claim in this context a
defendant must show that a motion to suppress would have been

"meritorious").      Accordingly, Babatunde is not entitled to relief

on this claim.


           d.     Failure to File a Motion to Quash
     Babatunde contends that counsel was deficient for failing to
file a motion to quash or dismiss "all or some of the charges" in
the Indictment. 57    Babatunde appears to argue that counsel should


      § 2255 Motion, Docket Entry No. 73, p. 4; Memorandum in
     57

Support, Docket Entry No. 74, pp. 5-6.
                                     27-
    Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 28 of 52



have moved for dismissal on the grounds that the five-count

indictment was "multiplicitous." 58
     "The rule against multiplicity, which derives from the Double

Jeopardy Clause of the Fifth Amendment, '_prohibits the [g]overnment

from charging a single offense in several counts and is intended to

prevent multiple punishments for the same act.'"         United States v.

Cline, 986 F.3d 873, 878 (5th Cir. 2021) (quoting United States v.
Kimbrough, 69 F.3d 723, 729 (5th Cir. 1995) . '" An indictment is
multiplicitous if it charges a single offense in multiple counts,

thus raising the potential for multiple punishment for the same
offense, implicating the [F]ifth [A]mendment [D]ouble [J]eopardy
[C]lause.',,    United States v. Reagan, 596 F.3d 251, 253 (5th Cir.
2010) (quoting United States v. Brechtel, 997 F.2d 1108, 1112 (5th
Cir. 1993) (footnotes omitted)).

     Babatunde was charged with five counts of using a false

passport in violation of 18     u.s.c. § 1543.59 A person commits an
offense under this statute if he          (1) willfully and knowingly,
(2) used or attempted to use,      (3) a false, forged, counterfeited,
mutilated, or altered passport or an instrument purporting to be a

passport, or any passport validly issued which has become void.
See 18 U.S. C.     §   1543.   The Indictment in this case charged
Babatunde of willfully and knowingly using multiple forged or
counterfeit passports to open accounts on five separate occasions

     58
          Memorandum in Support, Docket Entry No. 74, p. 6.
     59
          Indictment, Docket Entry No 1, pp. 1-3.
                                   -28-
     Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 29 of 52



at five different banks. 60 The record reflects that defense counsel

negotiated a Plea Agreement with the government in which Babatunde
agreed to plead guilty to one count and the other four counts of

the Indictment were dismissed. 61       Babatunde does not demonstrate
that his Indictment violates the rule against multiplicity or that,

by pleading guilty to count one of the Indictment, he has been
punished multiple times for the same offense.            Absent a showing
that counsel was deficient for failing to file a motion to quash or

dismiss the Indictment, or that he was prejudiced as a result,

Babatunde is not entitled to relief on this claim.

              e.   Failure to File a Motion for Speedy Trial
     Babatunde contends that counsel was deficient for failing to

file a motion for a speedy trial. 62       Noting that counsel filed a

motion for a continuance, Babatunde contends that he was prejudiced

as a result because forcing a speedy trial would have "shifted the
onus on the government to prepare for trial in a short period of
time and would have probably made the government [] attempt to

resolve the matter in an amicable manner rather than going to trial

unprepared. " 63

      6oid.

      Plea Agreement, Docket Entry No. 31, pp. 1, 5; Order, Docket
      61

Entry No. 53, p. 1 (granting the government's motion to dismiss
counts two through five of the Indictment}.
      62
           Memorandum in Support, Docket Entry No. 74, pp. 7-8.
      Id.; Babatunde's Response, Docket Entry No. 111, pp. 8-9
      63

(characterizing his counsel's request for a continuance as
"frivolous"}.
                                   -29-
      Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 30 of 52




      A criminal defendant has a constitutional and statutory right

to a speedy trial.          See 18 U.S.C. § 3161; Barker v. Wingo, 92

s. Ct. 2182, 2192-93 (1972) (setting out factors to be considered
in determining whether a Constitutional speedy trial violation has
occurred).        When deciding a Sixth Amendment speedy trial issue, the
court should consider the following:            (1) the lengtp. of delay,

(2) the reason for delay,         (3) the defendant's assertion of the
right,      and   (4) actual prejudice to the defendant.         Barker, 92

S. Ct. at 2192-93; United States v. Scully, 951 F.3d 656, 669 (5th
Cir. 2020) (reciting the four Barker factors) (citations omitted).

"Actual prejudice is assessed in light of the three following
interests of the defendant:         (1) to prevent oppressive pre-trial
incarceration; (2) to minimize anxiety and concern of the accused;
and   (3) to       limit the possibility      that   the   defense    will be
impaired."        United States v. Duran-Gomez, 984 F.3d 366, 380 (5th

Cir. 2020) (quoting United States v. Harris, 566 F.3d 422, 433 (5th
Cir. 2009) (internal quotations omitted)).

      The record does not disclose delay of a substantial nature for

reasons that are inexcusable, and Babatunde does not demonstrate
that a violation of the Speedy Trial Act or the Constitutional
right to a speedy trial occurred.           The Indictment was returned on
March 29, 2018, 64 and trial was set for June 4, 2018.65             The court


      64
           Indictment, Docket Entry No. 1, pp. 1-3.
      65
           Scheduling Order, Docket Entry No. 10, p. 1.
                                     -30-
     Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 31 of 52




granted Defendant's Unopposed Motion for Continuance to review

discovery documents that had not yet been received from the

government and re-set the trial date for September 17,                  2018,
finding that additional time was needed to prepare for trial. 66             On

September     7,   2018,   the   court    granted   an   Agreed   Motion   for

Continuance filed by the government and extended the trial date to
October 29, 2018. 67       The trial date was cancelled on October 24,
2018, 68 and Babatunde entered a guilty plea on October 30, 2018. 69

     Babatunde, who remained on pretrial release until sentencing,

does not specify at what point in the proceedings counsel should

have filed a speedy trial motion.         Although Babatunde contends that

he asked his counsel to file a motion for speedy trial, 70 this
allegation is refuted by Babatunde's sworn declaration during the

rearraignment proceeding that he was satisfied with his counsel,

who had done everything Babatunde had asked him to do. 71           Babatunde

does not allege facts showing that his defense was impaired or that
he was prejudiced by any delay in his proceeding.                 Under these


      Order, Docket Entry No. 22 {granting Defendant's Unopposed
     66

Motion for Continuance, Docket Entry No. 21).
      Order, Docket Entry No. 25 {granting the government's Agreed
     67

Motion for Continuance, Docket Entry No. 24).
     68
          Notice of Cancellation, Docket Entry No. 30.
     69
          Rearraignment Transcript, Docket Entry No. 71, p. 22.
     70
          Memorandum in Support, Docket Entry No. 74, p. 8.
     71
          Rearraignment Transcript, Docket Entry No. 71, pp. 8-9, 10.
                                         31-
    Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 32 of 52




circumstances Babatunde fails to show that counsel was deficient

for failing to file a motion for speedy trial or that he was denied
effective assistance of counsel.          As a result, he is not entitled

to relief on this claim.


               f.   Failure to File a Motion for Severance

     Babatunde contends that counsel was deficient for failing to
file a motion for severance of the five counts lodged against him

in the Indictment. 72       An indictment may charge a defendant in

separate counts with two or more offenses if they are "of the same

or similar character, or are based on the same act or transaction,
or are connected with or constitute parts of a common scheme or

plan."        Fed. R. Crim. P. 8(a).      "Joinder of charges is the rule

rather than the exception and Rule 8 is construed liberally in
favor of initial joinder."       United States v. Huntsberry, 956 F.3d
270, 287 (5th Cir. 2020) (quoting United States v. Bullock, 71 F.3d
171, 174 (5th Cir. 1995) (citation omitted)).

     The government notes that Babatunde was the only defendant in

this case and argues that he fails to show that the offenses were

improperly joined for purposes of Rule 8. 73       All five counts of the
Indictment alleged that Babatunde used a false passport to open an
account at a bank in Houston in a same or similar manner on five


     72
         2255 Motion, Docket Entry No. 73, p. 7; Memorandum in
          §
Support, Docket Entry No. 74, p. 7.
     73
          United States' Motion, Docket Entry No. 108, p. 28.
                                       -32-
    Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 33 of 52




different dates. 74 Babatunde does.not allege facts showing that his

counsel had any basis for filing a motion for severance under these

circumstances or that such a motion would have been granted if one
had been filed.     Counsel is not ineffective for failing to make a
frivolous objection.      See Green v. Johnson, 160 F.3d 1029, 1037
(5th Cir. 1998) ("[F]ailure to make a frivolous objection does not

cause counsel's performance to fall below an objective level of
reasonableness .         ."); see also United States v. Preston, 209

F.3d 783, 785 (5th Cir. 2000) (same).       Therefore, Babatunde is not

entitled to relief on this claim.

             g.   Failure to Provide Discovery

     Babatunde contends that counsel was deficient for failing to
furnish him with discovery of favorable evidence, citing Brady v.
Maryland, 373 U.S. 83, 87 (1963) . 75     The record shows that counsel
filed a pretrial motion for discovery, including Brady material. 76

During the rearraignment proceeding Babatunde told the court that

he had reviewed the charges          and all    the   evidence    that      the
government had against him with his defense counsel before he

decided to plead guilty. 77    Babatunde does not identify any piece


     74
          Indictment, Docket Entry No. 1, pp. 1-3.
     75
          § 2255 Motion, Docket Entry No. 73, p. 5.
      Request for Production of Evidence Favorable to Defendant,
     76

Docket Entry No. 16.
     77   Rearraignment Transcript, Docket Entry No. 71, p. 8.
                                   -33-
    Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 34 of 52




of evidence that was wrongly withheld before he entered his guilty
plea.        Absent a showing that counsel was deficient or that he was
prejudiced as the result of his counsel's performance, Babatunde is
not entitled to relief on this claim.

                h.   Failure to Investigate and Locate Witnesses

        Babatunde contends that counsel was deficient for failing to
investigate and locate witnesses. 78            A defendant who alleges a
failure to investigate on the part of his counsel "must allege with
specificity what the investigation would have revealed and how it
would have altered the outcome of the trial."                 United States v.
Bernard, 762 F.3d 467, 472 .(5th Cir. 2014) (citation omitted)
(emphasis added).         As noted above, the record shows that defense
counsel filed several pretrial motions,             including motions for
discovery. 79 Babatunde has not specified what evidence his counsel
failed to discover or how it would have made a difference in this
case.
        Likewise, Babatunde has not identified the witnesses he claims
counsel        should   have   located,   the   nature   of    each   witness's
testimony, or how the witness would have helped his case.               "Claims
of uncalled witnesses are disfavored, especially if the claim is


      § 2255 Motion, Docket Entry No. 73, pp. 7-8; Memorandum in
        78

Support, Docket Entry No. 74, p. 8.
      See Motion for Early Disclosure of Jencks Act and Rule 26.2
        79

Material, Docket Entry No. 12; Request for Production of Evidence
Favorable to Defendant, Docket Entry No. 16.
                                      -34-
    Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 35 of 52



unsupported by evidence indicating the witnesses's willingness to

testify and the substance of the proposed testimony."            Gregory v.

Thaler, 601 F.3d 347,       352    (5th Cir. 2010)    (citing Harrison v.

Quarterman, 496 F.3d 419, 428 (5th Cir. 2007)); see also Sayre v.
Anderson, 238 F.3d 631, 635-36 (5th Cir. 2001) (emphasizing that

"[cJ omplaints of uncalled witnesses are not favored in federal
habeas corpus review because allegations of what a witness would

have testified are largely speculative") (citation omitted).                "To
prevail on such a claim [of uncalled witnesses),            'the petitioner
must name the witness, demonstrate that the witness was available

to testify and would have done so, set out the content of the
witness's proposed testimony, and show that the testimony would

have been favorable to a particular defense.'"             United States v.

Fields,   761   F.3d 443,    461     (5th   Cir.   2014)   (quoting Day     v.

Quarterman, 566 F.3d 527, 538 (5th Cir. 2009)).
     Babatunde has not provided any facts in support of his claim
that counsel failed to locate witnesses who were available to

testify on his behalf.       Likewise, Babatunde does not provide the

substance of any witness's testimony or shown how that testimony
would have changed the result of his proceeding.            His unsupported
allegations are insufficient to demonstrate that he received
ineffective assistance.       See Fields, 761 F. 3d at 461; see also
Alexander v. Mccotter, 775 F.2d 595, 602 (5th Cir. 1985) (observing
that the mere allegation that counsel failed to interview a
potential witness, without showing that the witness would have

                                     -35-
    Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 36 of 52



testified favorably, is insufficient to meet a defendant's burden

to demonstrate prejudice).      Accordingly, Babatunde is not entitled

to relief on this claim.

             i.     Failure to Prepare for Trial
     Babatunde contends that counsel was deficient for failing to

prepare for trial. 80      In support of this claim, Babatunde argues

that he paid defense counsel a $25,000 retainer to represent him
with an understanding that counsel would represent him "for the
entire case from [the beginning] all the way to the conclusion of
the criminal matter including trial. " 81     Babatunde alleges further

that counsel threatened to withdraw and refused to prepare for

trial unless Babatunde paid additional fees in an attempt to
"extort" more money. 82
     Although Babatunde ultimately pled guilty             pursuant to a
negotiated Plea Agreement, the record refutes Babatunde's claim

that his counsel failed or refused to prepare for trial if one were
necessary.        Babatunde acknowledged during the rearraignment that
his counsel had done everything that Babatunde had asked of him and

that Babatunde was fully satisfied with his representation. 83
Babatunde also assured the court that his plea had not been coerced


     80 §
         2255 Motion, Docket Entry No.         73, p.   8; Memorandum in
Support, Docket Entry No. 74, pp. 8-10.
     81
          Memorandum in Support, Docket Entry No. 74, p. 9.
     a2Id.
     83
          Rearraignment Transcript, Docket Entry No. 71, pp. 8-9.
                                    -36-
     Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 37 of 52




in any way. 84     Babatunde has offered no evidence in support of his
allegation that counsel threatened to withdraw if Babatunde did not

pay additional fees.        Babatunde's allegation that counsel failed to

prepare a defense is also refuted by the record, which confirms

that defense counsel engaged in trial preparation by filing several
pretrial motions, including requests for discovery, designation of
exhibits, and a motion in limine in anticipation of a trial. 85
Defense counsel filed a motion for a continuance of the trial,
which was       unopposed    by   the   government,   citing   the   need    to

effectively prepare a defense by reviewing documents that had not
yet been provided by the government during the discovery process. 86

     Although Babatunde appears to claim that he would not have
pled guilty if only his counsel had been prepared for trial,

Babatunde does not specify what else his counsel could have done to
raise a defense to the charges outlined in all five counts of the
Indictment. 87     Considering the totality of the evidence outlined in


     84
           Id. at 19.
      See Motion for Early Disclosure of Jencks Act and Rule 26.2
     85

Material, Docket Entry No. 12; Motion for Hearing to Determine
Intelligibility of Tapes and Accuracy of Transcripts, Docket Entry
No. 13; Motion for Rule 12(d) Designation, Docket Entry No. 14;
Defendant's Motion [in Limine] to Prevent the Prosecution's
Witnesses from Introducing Impermissible Characterizations of
Hearsay Evidence and Its Source, Docket Entry No. 15; Request for
Production of Evidence Favorable to Defendant, Docket Entry No. 16.
      Defendant's Unopposed Motion for Continuance, Docket Entry
     86

No. 21, pp. 1-5.
      87
           Memorandum in Support, Docket Entry No. 74, pp. 9-10.
                                        37-
      Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 38 of 52




the PSR, 88 Babatunde does not establish a reasonable probability

that he would have insisted on a trial, but for his counsel's
failure to prepare in any specific way.          See Young v. Spinner, 873
F.3d 282, 287 (5th Cir. 2017) (citing United States v. Kayode, 777
F.3d 719, 726-27 (5th Cir. 2014) (finding that the "overwhelming

evidence" on the charged offenses and lack of a viable defense

other than [the defendant's] own sworn testimony "weighs against a

finding of prejudice"); Armstead v. Scott, 37 F.3d 202, 210 (5th
Cir. 1994) (concluding [the defendant],           "in light of the strong

evidence        against   him"       including     an   eyewitness     lineup

identification and his fingerprints being found at the crime scene
- had not shown "there is a reasonable probability that he would

not have plead[ed] guilty")).         Babatunde's conclusory allegations

are    otherwise      insufficient    to    establish    either     deficient
performance or actual prejudice as a result.            See Demik, 489 F.3d
at 646-47.       Therefore, he is not entitled to relief on this claim.

       3.      Babatunde Was Not Denied Effective Assistance of Counsel
               in Connection With His Sentencing.

       Babatunde contends that counsel was deficient after the plea
was entered because he failed to prepare for or defend him during
his sentencing proceeding by (a) requesting a "Fatico hearing";
(b) investigating or presenting mitigating evidence; (c) objecting
to enhancements in the PSR; (d) arguing for a reduction based on


       88
            PSR, Docket Entry No. 40, pp. 3-7.
                                     -38-
       Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 39 of 52




provisions in the Sentencing Guidelines;                      and     (e} obtaining a
recommendation from the court against deportation.89                           Instead,
Babatunde claims that his                   defense counsel         "stood    silent   at
sentencing" and made no "good faith effort" to defend him. 90
       To      establish          ineffective-assistance      in     connection    with
sentencing a defendant must demonstrate a reasonable probability
that, but for counsel's errors with respect to sentencing matters,
he would have received less time in prison.                    See United States v.
Grammas, 376 F.3d 433, 438 (5th Cir. 2004) (holding that "that any
additional          time     in    prison     has    constitutional     significance"}
(emphasis in original}; see also Glover v. United States, 121
S. Ct. 696, 700 (2001} {observing that "our jurisprudence suggests
that         any    amount    of     actual    jail    time   has     Sixth   Amendment
significance") .           Babatunde makes no such showing here for the
reasons explained below.

                   a.   Failure to Request a Fatico Hearing
       Babatunde contends that his counsel was deficient for failing
to request a "Fatica hearing" in connection with his sentencing. 91
The government notes that Fatica hearings are based on precedent
from the Second Circuit in United States v. Fatico, 579 F.2d 707



        89
             Memorandum in Support, Docket Entry No. 74, pp. 17 21.
       90
             Id. at 20.
        91
             Memorandum in Support, Docket Entry No. 74, p. 20.
                                              -39-
    Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 40 of 52




(2d Cir. 1978), which pre-dates the Sentencing Guidelines. 92               In

Fatica the Second Circuit addressed the use of hearsay information
from unidentified informants and the requirement of corroborating
evidence from the government unless the defendant does not dispute

the truth of the statements sought to be introduced at sentencing.
See Fatica, 579 F.2d at 712-13; see also United States v. Borello,
766 F.2d 46, 60 n.23 (2d Cir. 1985) (describing a Fatico hearing as
a proceeding "which is used to determine whether under due process

the sentencing judge can properly rely on statements made by the

Government - typically in the presentence report - to the effect

that the defendant is a member or associate of organized crime").
     Babatunde does not take issue with any particular statement in
the PSR or its subsequent amendments, and he does not allege that
he was sentenced based on misinformation.          He does not otherwise

show that a hearing was required or that his counsel was deficient
for failing to invoke Fatica in connection with his sentencing.
See Smith v. Puckett,      907 F.2d 581,      585 n.6    (5th Cir. 1990)
("Counsel is not deficient for, and prejudice does not issue from,

failure to raise a legally meritless claim."); Lavernia v. Lynaugh,

845 F.2d 493, 499 (5th Cir. 1988) ("Counsel cannot be faulted for

failing to pursue meritless motions.") (citations omitted). Absent
a showing that counsel had, but failed to make,             a meritorious
objection or motion,       Babatunde does not demonstrate that he


     92
          Government's Motion, Docket Entry No. 108, p. 37.
                                   -40-
    Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 41 of 52



received ineffective assistance and he is not entitled to relief on

this claim.


             b.       Failure to Present Mitigating Evidence

     Babatunde contends that his counsel was deficient for failing
to investigate and present mitigating evidence. 93            "[C] ounsel has
a duty to make reasonable investigations or to make a reasonable

decision     that      makes   particular    investigations    unnecessary."

Strickland, 104 S. Ct. at 2066.         This includes a duty to investi­
gate mitigating evidence for purposes of sentencing.             See Wiggins
v. Smith, 123 S. Ct. 2527, 2544 (2003}          (concluding that in a death
penalty case the petitioner was prejudiced by counsel's failure to

investigate and present "available mitigating . evidence" that,
"taken as         a   whole,   'might well   have   influenced   the   jury's
appraisal' of [his] moral culpability"); Rompilla v. Beard, 125
s. Ct. 2456, 2460 (2005) ("[E]ven when a capital defendant's family
members and the defendant himself have suggested that no mitigating

evidence is available,          his lawyer is bound to make reasonable

efforts to obtain and review material that counsel knows the
prosecution will probably rely on as evidence of aggravation at the

sentencing phase of trial.").

     The record refutes Babatunde' s claim that counsel stood
silently by during the sentencing hearing and refused to defend him
or raise arguments in mitigation of his punishment.                 As noted


     93
          Memorandum in Support, Docket Entry No. 74, pp. 17-18.
                                      -41-
      Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 42 of 52




above, the PSR prepared by the Probation Office recommended a range

of 30-37 months' imprisonment under the Sentencing Guidelines after
determining that Babatunde had a total offense level score of 19
and   zero     criminal   history   points. 94   Defense    counsel   raised

objections to the loss amount,             which the court addressed by
adopting the PSR as amended by the Third Addendum. 95              After the
government argued for a sentence at the high end of the range
recommended in the PSR, defense counsel raised several arguments in

mitigation - including Babatunde's lack of a criminal record, his
expressions of remorse, his record of pursuing higher education,

his efforts to support his family as the primary breadwinner, and
his volunteer work in the community by working with the homeless. 96
The court found that the government made a good argument, but
agreed with defense counsel and sentenced Babatunde at the lowest
end of the recommended range to 30 months' imprisonment based on

the fact that it was Babatunde' s first offense and he accepted
responsibility by pleading guilty. 97

      Babatunde does not       allege facts showing that any other
evidence was available that could have been used in mitigation


      94
           PSR, Docket Entry No. 40, p. 14.
      Sentencing Transcript, Docket Entry No. 67, pp. 3-5 (adopting
      95

the PSR, Docket Entry No. 40, as amended by the Third Addendum to
the Presentence Report, Docket Entry No. 50).
      9
       6   Id. at 6-8.
      97
           Id. at 8.
                                     -42
        Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 43 of 52




during        his     sentencing   proceeding   if   counsel   had   engaged    in

additional investigation.            Defense counsel cannot be deficient for

failing to investigate "where no reasonable lead was available."

Blanton v. Quarterman, 543 F.3d 230, 239 {5th Cir. 2008) {citing

Wiggins, 123 S. Ct. at 2538).           Absent a showing that counsel failed
to uncover mitigating evidence that would have resulted in a
different outcome at sentencing, Babatunde fails to demonstrate

that his counsel's performance was deficient or that he was
prejudiced as a result.            Therefore, he is not entitled to relief on

this issue.

                 c.     Failure to Object to Enhancements

        Babatunde contends that his counsel was deficient for failing
to object to enhancements in the PSR.98                 This claim is easily

resolved.        As noted above, defense counsel filed objections to the
PSR regarding the amount of loss attributable to Babatunde based on
the amount of money deposited by victims into the fraudulent bank

accounts that he opened.99             The PSR was amended as a result of

counsel's objections.100            Babatunde does not identify any other

objection his counsel could have raised to the calculation of his


        98
             Memorandum in Support, Docket Entry No. 74, p. 19.
      Sentencing Transcript, Docket Entry No. 67, pp. 3-4;
        99

Government's Response to Defendant's Objections to PSR, Docket
Entry No. 48.
        100
              Third Addendum to Presentence Report, Docket Entry No. 50,
p. 1.
                                         -43-
     Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 44 of 52




sentence in the PSR.      His conclusory allegations are insufficient

to establish deficient performance or actual prejudice.            See Demik,
489 F.3d at 646-47.       Accordingly, Babatunde is not entitled to

relief on this claim.

              d.   Failure to Argue for a Reduced Sentence

     Babatunde contends that his counsel was deficient for failing

to invoke provisions found in the Sentencing Guidelines that afford

a trial court with discretion to reduce a sentence.101 The Probation
Officer who prepared the        PSR   did not identify           "any   factors
concerning the offense or the offender that would warrant departure
from the guideline range" or "any additional factors concerning the

offense or the offender under 18 U.S. C.          §   3553 (a)    which would
warrant a sentence outside the advisory guideline system. 11102
Babatunde does not reference any provision in the guidelines that
would apply to him or which would have resulted in a downward

variance if counsel had requested it.            His bare allegation of

ineffective assistance, unsupported by any authority showing that
his counsel ·had a valid argument to make,             is insufficient to
establish deficient performance or actual prejudice.               See Demik,
489 F.3d at 646-47.        Accordingly, Babatunde is not entitled to

relief on this claim.



     101
           Memorandum in Support, Docket Entry No. 74, p. 19.
     102
           PSR, Docket Entry No. 4 O, p. 17.
                                   -44-
      Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 45 of 52



            e.        Failure to Request            a       Judicial       Recommendation
                      Against Deportation

      Babatunde contends that his counsel was deficient for failing
to request a judicial recommendation against deportation from the

court during the sentencing proceeding. 103                    The Fifth Circuit has

held in the past that a defendant may prevail on such a claim if he

can demonstrate a reasonable probability that, had it been made, a
request for a judicial recommendation against deportation might

have succeeded. See United States v. Castro, 26 F.3d 557, 562 (5th
Cir. 1994).       Babatunde cannot make that showing here because the

statutory     provision         that    previously           authorized       a     judicial
recommendation against            deportation,          8    u:s.c.    §    125l(b),    was
repealed in 1990.           See Padilla, 130 S. Ct. at 1480 (observing that

"the JRAD procedure is no longer part of our law" because Congress
eliminated       it    in    1990);    see   also   Gharbi        v.       United   States,
Nos. A-09-CA-712-LY/A-04-CR-180-LY-12,                      2010 WL 11545315,         at *8

(W.D. Tex. May 18, 2010) (rejecting an ineffective-assistance claim

for   failure         to    request    a     judicial        recommendation         against
deportation on the grounds that one is no longer available) (citing
the Immigration Act of 1990, Pub. L. No. 101-649, 104 Stat. 4978,

5050 (1990}).

      Because it would have been futile to request a judicial
recommendation against deportation,                 Babatunde cannot show that
counsel was deficient for failing to request one.                           See Murray v.


        Memorandum in Support, Docket Entry No. 74, p. 21.
      103



                                             45-
       Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 46 of 52



Maggio, 736 F.2d 279, 283 (5th Cir. 1984) ("Counsel is not required

to engage in the filing of futile motions.") .                Absent a showing
that    he     was    denied effective assistance        of   counsel   at   his

sentencing, Babatunde is not entitled to relief on this claim.

       4.       Babatunde Was Not Denied Effective Assistance of Counsel
                in Connection with His Appeal.
       In his final claim Babatunde contends that his trial counsel

was deficient for abandoning him after he filed a notice of
appeal.104         The record reflects that defense counsel filed a pro se

notice        of    appeal   on   Babatunde's   behalf   after   sentence    was
imposed.105 At Babatunde's request the Fifth Circuit found that he

was financially unable to retain counsel and appointed a different
attorney to represent him for purposes of an appeal. 106

       The government notes that Babatunde does not provide evidence
showing that his trial counsel was retained for purposes of an
appeal. 107        Babatunde does not otherwise show that trial counsel
breached an agreement to represent him on appeal or that he was

harmed as a result.               In that regard,    after new counsel was

appointed to represent him and official transcripts were prepared


       104
             Memorandum in Support, Docket Entry No. 74, pp. 22-23.
       105
             Decision Regarding My Appeal, Docket Entry No. 56, p. 1.
       Letter from the Clerk's Office for the United States Court
       106

of Appeals, Fifth Circuit, Docket Entry No. 62, pp. 1-2; Order
granting Babatunde's motion for appointment of counsel, Docket
Entry No. 62, p. 3.
       107
             Government's Motion, Docket Entry No. 108, pp. 39-40.
                                        -46-
     Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 47 of 52



for his appeal, Babatunde filed a motion to withdraw his notice of

appeal so that he could pursue claims on "habeas" review in a
motion to vacate, set aside, or correct sentence under 28 u.s.c.
§ 2255.108       The Fifth Circuit granted Babatunde' s request and

dismissed his appeal.109

     Based on this record Babatunde's claim that he was abandoned
and left without counsel to pursue an appeal is without merit.
Babatunde does not otherwise show that his counsel failed to raise
any particular non-frivolous issue or that, if he had done so,
there was a reasonable probability that Babatunde would have
prevailed on appeal.       See Smith v. Robbins, 120 S. Ct. 746, 764
 (2000).      Accordingly, Babatunde fails to establish that he was

denied effective assistance of counsel in connection with his
appeal.       Because Babatunde has not established a valid claim for

relief, his§ 2255 Motion (Docket Entry No. 73) will be denied.

     5.       Babatunde's Remaining Motions
     Babatunde has filed several other motions in this case, which
seek release pending review of his§ 2255, relief in his favor, and
expedited consideration.110     To the extent they relate to his§ 2255

       Letter Request to Withdraw Appeal, Docket Entry No. 91; see
     108

also Defendant Withdrawal of Appeal in Furtherance of His [28]
U.S.C. § 2255 Motion to Vacate, Set Aside or Correct Sentence
Imposed on Him, Docket Entry No. 94.
       Order, Docket Entry No. 93 (dismissing United States v.
     109

Babatunde, No. 19-20551 {5th Cir. Jan. 7, 2020)).
      see Babatunde's Motion for Reconsideration (Docket Entry
     11
          0

No. 112); Application for Modification/Release (Docket Entry
                                                 {continued...)
                                   -47-
     Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 48 of 52



Motion,      these motions will be         denied because        the court   has

determined that he is not entitled to relief.
     The court will briefly address two of Babatunde's remaining
motions,      starting   with    his   Motion   to   Compel.111      The   court
previously denied a motion filed by Babatunde under Rule 41(g)

seeking return of property seized during his arrest because
Babatunde had not named a trusted person or authorized recipient
for the property while he was in prison.112           Babatunde has filed a
renewed motion for return of property pursuant to Rule 41 (g) , which

identifies a person who is willing to receive his items of

property.113       In response to that motion,          the government has

submitted an affidavit and a receipt, confirming that the items
were· hand-delivered to the person identified by Babatunde on

December 23,       2020.114     Because the iterns have been returned,

Babatunde's Motion to Compel Return of Property Pursuant to Fed. R.
Crim. P. 4l(g) will be denied as moot.
     Babatunde has also filed a motion to dismiss his Indictment

because      of   "pre-indictment      delay"   as   well   as    speedy   trial


           continued)
     110 ( •••

No. 113); Motion for Expedited Consideration of His § 2255 Motion
(Docket Entry No. 114); Motion for Judgment (Docket Entry No. 121);
and Motion for Discharge/Release (Docket Entry No. 122).
      1
     1 1   Motion to Compel, Docket Entry No. 120.
     11
       2
           Memorandum Opinion and Order, Docket Entry No. 105, pp. 6 -8 .
     1 3
      1    Motion to Compel, Docket Entry No. 120, p. 5.
       Affidavit of U.S. Postal Inspector Kyle Shadowens and
     114

Receipt, Exhibits to Government's Response to Defendant's Motion
for Return of Property, Docket Entry No. 125-1.
                                       -48-
     Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 49 of 52




violations. 115        Babatunde   contends    further   that   dismissal    is
appropriate because the evidence was insufficient to sustain his
conviction.116          Babatunde provides no authority showing that a
motion to dismiss is appropriate at this late date.             Moreover, the
motion must be denied for reasons alluded to previously.              In that
respect, Babatunde admitted using a false passport in violation of
the law when he pled guilty in this case and cannot now argue that
the evidence was insufficient.            See Boykin v. Alabama, 89 S. Ct.
1709, 1711-12 (1969) ("A plea of guilty is more than a confession
which admits that the accused did various acts; it is itself a
conviction; nothing remains but to give judgment and determine
punishment."); United States v. Broce, 109 S. Ct. 757, 762 (1989)
("A plea of guilty and the ensuing conviction comprehend all of the
factual and legal elements necessary to sustain a binding, final
judgment of guilt and a lawful sentence.").              Likewise, Babatunde
waived any challenge to pre-indictment delay or the denial of a
speedy trial when he entered his voluntary and knowing guilty plea.
See Medel-Guadalupe, 967 F.3d at 428; see also United States v.
Bell, 966 F.2d 914, 915 (5th Cir. 1992) ("In the Fifth Circuit, a
speedy trial violation is a non-jurisdictional defect waived by a



       Motion to Dismiss Indictments, Docket Entry No. 109,
      11
           5

pp. 3-6; Declaration in Support of Defendant's Motion to Dismiss
Indictments in the Interest of Justice, Docket Entry No. 110,
pp. 2-3.
      11
           6
               Motion to Dismiss Indictments, Docket Entry No. 109, pp. 6-7.
                                        -49-
    Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 50 of 52




guilty plea.") (citing United States v. Broussard, 645 F.2d 504,

505 (5th Cir. 1981) ("The entry of a knowing and voluntary guilty
plea waives all non-jurisdictional defects in the proceeding.                   This

disposes of the speedy trial claim.")).              Babatunde fails to other­
wise show that his Indictment was defective or that he is entitled
to relief for any reason.           Therefore, his motion to dismiss the

Indictment will be denied.


                     IV.    Certificate of Appealability

     Rule 11 of the Rules Governing Section 2255 Proceedings states
that a district court "must issue or deny a certificate of
appealability       when    it   enters    a     final   order   adverse   to    the
applicant."    A certificate of appealability will not issue unless
the applicant makes "a substantial showing of the denial of a

constitutional right," 28 u.s.c. § 2253(c)(2), which requires an
applicant to demonstrate "that reasonable jurists would find the

district court's assessment of the constitutional claims debatable

or wrong."      Tennard v. Dretke,             124 S. Ct. 2562, 2565 (2004)
(quoting Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000)).                      This
requires a petitioner to show that "jurists of reason could
disagree    with      the    [reviewing]         court's   resolution      of    his
constitutional claims or that jurists could conclude the issues
presented     are    adequate     to   deserve      encouragement    to    proceed
further."    Buck v. Davis, 137 S. Ct. 759, 773 (2017) (citation and
internal quotation marks omitted).

                                          -so-
    Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 51 of 52




    After careful review of the pleadings and the applicable law,
the court concludes that reasonable jurists would not find the
assessment   of   the   constitutional     claims debatable     or   wrong.

Because Defendant does not allege facts showing that his claims

could be resolved       in   a   different   manner,   a   certificate      of
appealability will be denied.


                        v.   Conclusion and Order

    Based on the foregoing, the court ORDERS as follows:

    1.    The United States' Answer to Babajide Tolulope
          Babatunde's Motion Under 28 U.S.C. § 2255, Motion
          to Dismiss, Motion for Summary Judgment (Docket
          Entry No. 108) is GRANTED.

    -2.   Babatunde's Motion Under 28 U.S.C. § 2255 to
          Vacate, Set Aside, or Correct Sentence By a Person
          in Federal Custody (Docket Entry No. 73) is DENIED;
          and this action will be dismissed with prejudice.

     3.   All other motions filed by Babatunde, including
          his Motion to Dismiss Indictments in the Interest
          of Justice (Docket Entry No. 109); Response to
          United States' Answer to Babajide Tolulope
          Babatunde's Motion Under 28 u.s.c. § 2255 [and]
          Cross-Motion for Summary Judgment (Docket Entry
          No. 111); Motion for Reconsideration of Release
          from Custody and Incorporated Statements of Law and
          Facts Pending the Final Determination on the Merits
          of His Section '2255' Petition (Docket Entry
          No. 112); Application for Modification of Detention
          Order     Release on Recognizance (Docket Entry
          No. 113); Request for Expedited Consideration [of
          his § 2255 Motion] (Docket Entry No. 114); Motion
          to Compel Return of Property Pursuant to Fed. R.
          Crim. P. 4l(g) (Docket Entry No. 120); Motion for
          Judgment in Favor of Babajide Tolulope Babatunde
          (Docket Entry No. 121); and Motion for Discharge
          and Immediate Release from Custody to Correct

                                    -51-
    Case 4:19-cv-04360 Document 7 Filed on 03/25/21 in TXSD Page 52 of 52




          Manifest    Injustice    (Docket   Entry   No.   122)   are
          DENIED.

     4.   A certificate of appealability is DENIED.

    The Clerk shall provide a copy of this Memorandum Opinion and

Order to the parties.

     SIGNED at Houston, Texas, on this the 25th day of March, 2021.




                                                SIM LAKE
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                   -52-
